415 So. 2d 754 (1982)
James R. WILSON, Appellant,
v.
INSURANCE COMPANY OF NORTH AMERICA, Appellee.
No. 81-1651.
District Court of Appeal of Florida, Third District.
May 18, 1982.
Rehearing Denied July 12, 1982.
*755 Stabinski & Funt, Scherman & Zelonker and Regina Zelonker, Miami, for appellant.
Papy, Poole, Weissenborn & Papy and Sheridan Weissenborn, Coral Gables, for appellee.
Before SCHWARTZ, NESBITT and FERGUSON, JJ.
PER CURIAM.
Where policy was issued in Kentucky to resident of that state, construction and legal effect of terms of the policy, and rights and obligations of persons insured thereunder, is determined by the laws of Kentucky. H.S. Equities, Inc. v. Hartford Accident & Indemnity, 334 So. 2d 573 (Fla. 1976); Allstate Insurance Co. v. Langston, 358 So. 2d 1387 (Fla. 3d DCA 1978).
Affirmed.